Title: From James Madison to William C. C. Claiborne, 30 November 1807
From: Madison, James
To: Claiborne, William C. C.



Sir.
Department of State, November 30th. 1807.

In pursuance of the act of Congress of the 3d. of March 1807, to prevent settlements "being made on lands ceded to the United States, until authorized by law", the enclosed instructions, which you will please to deliver, have been given to the Marshall of the Orleans Territory, to remove immediately by civil power, from the Batture in front of the suburb St. Mary, any persons who shall be found on the same, and who may have taken possession or settled thereon since the date of the aforesaid act.
Should it become necessary you are hereby authorized to call out such Military force, as the occasion may require to execute the order of removal.  For this purpose instructions have been issued, and are herein enclosed, to the Commanding Officer of the Troops of the United States, stationed at New Orleans, to act promptly in obedience to any orders he may receive from you on the subject.  I am &c.

James Madison.

